DETAILED ACTION
This communication is in response to the claims filed on 06/15/2022.
Application No: 17/535,705
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
Claims 1, 4, 6-9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with the preamble as a whole claim. The limitations recited in the independent claims 1 comprise a particular combination of limitations and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish featured are underlined and summarized below:
 	 A method of accurate integrally specifying geographic locations and indoor locations within buildings, the method comprising:
a coordinate of any one point on an Earth is given as (X, Y, Z) in a three-dimensional Cartesian coordinate system which is fixed to the Earth and rotates with the Earth (Earth-Centered Earth-Fixed), having the Earth's center of mass as an origin, having the Earth's rotation axis as a Z-axis, and having a straight line from the origin to an intersection point of a prime meridian and an Equator as a X-axis,
and given as a geodetic latitude φ, a longitude λ, and an ellipsoidal height h in a geodetic coordinate system based on an Earth ellipsoid,
a location of the one point is represented by a new coordinate system including a Northing N, an Easting E, and selectively an integer F specifying a floor within a building,
wherein,
the Northing N has a unit of distance, and is given as a monotonically increasing function of the geodetic latitude φ,
and the Easting E has a unit of distance, and is given as a monotonically increasing function of the latitude λ,
wherein,
the Northing N is given as a function of the geodetic latitude φ as follows,
            
                N
                =
                
                    
                        N
                    
                    
                        o
                    
                
                +
                R
                
                    
                        ϕ
                        -
                        
                            
                                ϕ
                            
                            
                                o
                            
                        
                    
                
            
        
here No is a default value of the Northing,
R is an average radius of the Earth,
φo is the geodetic latitude of a reference point,
the unit of angle is radian,
the Easting E is given as a function of the geodetic latitude φ and the longitude λ as follows,
            
                E
                =
                
                    
                        E
                    
                    
                        o
                    
                
                +
                
                    
                        λ
                        -
                        
                            
                                λ
                            
                            
                                o
                            
                        
                    
                
                R
                
                    
                        cos
                    
                    ⁡
                    
                        ϕ
                    
                
            
        
here Eo is a default value of the Easting,
λo is the longitude of the reference point,
the geodetic latitude φ is given as a function of the Northing N as follows,
            
                ϕ
                =
                
                    
                        ϕ
                    
                    
                        o
                    
                
                +
                
                    
                        N
                        -
                        
                            
                                N
                            
                            
                                o
                            
                        
                    
                    
                        R
                    
                
            
        
and the longitude λ is given as a function of the Northing N and the Easting E as follows,
            
                λ
                =
                
                    
                        λ
                    
                    
                        o
                    
                
                +
                
                    
                        E
                        -
                        
                            
                                E
                            
                            
                                o
                            
                        
                    
                    
                        R
                        
                            
                                cos
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                ϕ
                                            
                                            
                                                o
                                            
                                        
                                        +
                                        
                                            
                                                N
                                                -
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        o
                                                    
                                                
                                            
                                            
                                                R
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
wherein,
the Northing and the Easting are real numbers having positive (+) values.

The representative claim 4 distinguish features are underlined and summarized below:
 A relational database stored in a device, wherein data is any one or more among digital contents, HTML pages, movable properties, real estates, and databases to which location attributes are assigned,
wherein the location attribute includes a geodetic latitude φ, a longitude λ, and selectively a floor within a building,
wherein the relational database includes a Northing corresponding integer I and an Easting corresponding integer J, which are non-nullable fields,
and selectively an integer F representing a floor within a building,
the Northing corresponding integer I is an integer obtained by rounding off the Northing N having a unit of distance,
the Easting corresponding integer J is an integer obtained by rounding off the Easting E having a unit of distance,
the Northing is given as a monotonically increasing function of the geodetic latitude φ,
the Easting is given as a monotonically increasing function of the longitude λ,
wherein,
the Northing N is given as a function of the geodetic latitude φ as follows,
            
                N
                =
                
                    
                        N
                    
                    
                        o
                    
                
                +
                R
                
                    
                        ϕ
                        -
                        
                            
                                ϕ
                            
                            
                                o
                            
                        
                    
                
            
        
here No is a default value of the Northing,
R is an average radius of the Earth,
φo is the geodetic latitude of a reference point,
the unit of angle is radian,
the Easting E is given as a function of the geodetic latitude φ and the longitude λ as follows,
            
                E
                =
                
                    
                        E
                    
                    
                        o
                    
                
                +
                
                    
                        λ
                        -
                        
                            
                                λ
                            
                            
                                o
                            
                        
                    
                
                R
                
                    
                        cos
                    
                    ⁡
                    
                        ϕ
                    
                
            
        
here Eo is a default value of the Easting,
and λo is the longitude of the reference point,
wherein the Northing N and the Easting E functions determine and use accurate integrally specifying geographic locations and indoor locations within buildings. 

The representative claim 9 distinguish features are underlined and summarized below:
A relational database stored in a device, having character strings to which location attributes are assigned as data,
wherein,
the location attribute includes a geodetic latitude φ, a longitude λ, and selectively a floor within a building,
the relational database includes a Northing corresponding integer I and an Easting corresponding integer J which are non-nullable fields,
and an integer F representing a floor within a building which is a nullable field,
the Northing corresponding integer I is an integer obtained by rounding off the Northing N having a unit of distance,
the Easting corresponding integer J is an integer obtained by rounding off the Easting E having a unit of distance,
the Northing is given as a monotonically increasing function of the geodetic latitude φ,
and the Easting is given as a monotonically increasing function of the longitude λ, 
wherein,
the Northing N is given as a function of geodetic latitude φ as follows,
            
                N
                =
                
                    
                        N
                    
                    
                        o
                    
                
                +
                R
                
                    
                        ϕ
                        -
                        
                            
                                ϕ
                            
                            
                                o
                            
                        
                    
                
            
        
here No is a default value of the Northing,
R is an average radius of the Earth,
φo is the geodetic latitude of a reference point,
the unit of angle is radian,
the Easting E is given as a function of geodetic latitude φ and longitude λ as follows,
            
                E
                =
                
                    
                        E
                    
                    
                        o
                    
                
                +
                
                    
                        λ
                        -
                        
                            
                                λ
                            
                            
                                o
                            
                        
                    
                
                R
                
                    
                        cos
                    
                    ⁡
                    
                        ϕ
                    
                
            
        
here Eo is a default value of the Easting,
and λo is the longitude of the reference point,
wherein the Northing N and the Easting E functions determine and use accurate integrally specifying geographic locations and indoor locations within buildings.

Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 4 and 9 comprises a particular combination of underlined features in combination with other recited limitations and preamble with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim. 
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Toms, JONES, and POUTIGNAT teach following:
 Toms (US 7428476 B1) discloses a method and system for describing a position of an entity in a three-dimensional coordinate system with respect to the reference model. The reference model is of a three-dimensional curved surface defined in the three-dimensional coordinate system. The three-dimensional curved surface is divided into a set of cells. Each cell is a subset of the three-dimensional curved surface and has a curved surface. A three-dimensional curvilinear coordinate system is defined for each cell in the set of cells. The three-dimensional curvilinear coordinate system for each cell has a curvilinear axis that extends along the curved surface of that cell.

 	JONES (WO 2007024892 A2) discloses a method of coordinating surveys of different origins and which may be projected into different coordinate systems. The method provides a translation and rotation of the surveys to be coordinated without disturbing the internal geometry of each survey. A geographic information system including a procedure for coordinating surveys of different origins and/or which surveys which projected in different coordinate systems.

POUTIGNAT (WO 2017137787 A1) discloses a method of generating a georeferenced plan of a building or building complex, the method involving: providing a georeferenced reference image of a map or aerial view of an area comprising the building or building complex in a first Cartesian projection space; converting, by a processing device, first coordinates of three or more points defining a zone selection window in the reference image into three or more corresponding geodetic coordinates; converting, by the processing device, the three or more geodetic coordinates into second coordinates of the three or more points in a second Cartesian projection space to define a final zone in the second Cartesian projection space; and generating the georeferenced plan by transforming, by the processing device, the image zone of the reference image delimited by the zone selection window to fill the final zone in the second Cartesian projection space.

 However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
 a location of the one point is represented by a new coordinate system including a Northing N, an Easting E, and selectively an integer F specifying a floor within a building,
wherein,
the Northing N has a unit of distance, and is given as a monotonically increasing function of the geodetic latitude φ,
and the Easting E has a unit of distance, and is given as a monotonically increasing function of the latitude λ,
wherein,
the Northing N is given as a function of the geodetic latitude φ,            
                 
            
        
the Easting E is given as a function of the geodetic latitude φ and the longitude λ,
the geodetic latitude φ is given as a function of the Northing N, 
and the longitude λ is given as a function of the Northing N and the Easting E.

 Toms discloses a method and system for describing a position of an entity in a three-dimensional coordinate system However Toms fails to disclose one or more limitations including, 
a location of the one point is represented by a new coordinate system including a Northing N, an Easting E, and selectively an integer F specifying a floor within a building,
wherein,
the Northing N has a unit of distance, and is given as a monotonically increasing function of the geodetic latitude φ,
and the Easting E has a unit of distance, and is given as a monotonically increasing function of the latitude λ,
wherein,
the Northing N is given as a function of the geodetic latitude φ,            
                 
            
        
the Easting E is given as a function of the geodetic latitude φ and the longitude λ,
the geodetic latitude φ is given as a function of the Northing N, 
and the longitude λ is given as a function of the Northing N and the Easting E.

JONES and POUTIGNAT alone or in combination failed to cure the deficiency of Toms.

 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.

The present invention provides an improved for integrally specifying geographical locations having latitude and longitude as well as indoor locations in multistory buildings, and a relational database using the location identifier generated by this method as fields. The method is provided for expressing a geographic location that can be expressed as a combination of latitude, longitude, and altitude as a combination of two or three simple integers. Further, by specifying the location of any indoor or outdoor point on the Earth in a simple and useful manner, it can be used in various industries such as wayfinding, delivery, and autonomous driving.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.
 
Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645